 

Dots UNITED STATES DISTRICT COURT
ON HVS OO
DISTRICT OF ARIZONA

United States of America Case No,.; 20-9261 MJ

Vv. CRIMINAL COMPLAINT

James Lee.Catr _

I, the undersigned complainant, being duly sworn, state that the following is true and correct to
the best of my knowledge and belief: . |

On or about the dates described in Attachment A in the County of Maricopa in the District of
Arizona, the defendant violated 18 U.S.C. § 111(a)(1)(b), and 18 U.S.C. § 924(c)(1)(A), offenses
described as follows: - 7 oe

See Attachment A- Description of Counts

_......_.] further state.that I am.a Special Agent-with.the Federal Bureau of Investigation and thatthis . ~

complaint is based on the following facts: |

See Attached Statement of Probable Cause Incorporated By Reference Herein.
Continued on the attached sheet and na es Kl Yes O No
AUTHORIZED BY: Todd M. Allison, AUSA

Branden §. Williams, Special Agent FBI _— Brandan S. Ubbame

Name of Complainant Signature of Complainant

Sworn to telephonically before me

9/15/2020 10:44pm at Phoenix, Arizona
Date City and State

HONORABLE EILEEN S. WILLETT Cus)
United States Magistrate Judge

Name & Title of Judicial Officer Signature of J udicial Officer

 

 

 
ATTACHMENT A
DESCRIPTION OF COUNTS
Count 1
On or about September 15, 2020, in the District of Arizona, Defendant JAMES LEE
CARR, using a deadly or dangerous weapon, did intentionally and forcibly assault, resist,
oppose, impede, intimidate, or interfere with federal court security officer, S.F., who is an
employee of the United States and protected as designated in section 18 U.S.C. § 1114,
while engaged in or on account of the performance of his official duties.
In violation of Title 18, United States Code, Sections 111(a)(1) and 111(b).
Count 2
On or about September 15, 2020, in the District of Arizona, Defendant JAMES LEE
CARR did knowingly use, carry, brandish, and discharge a firearm, during and in relation
to a crime of violence, and did knowingly possess, brandish, and discharge a firearm, in
furtherance of a crime of violence, that is Assault of a Federal Officer Using a Dangerous
or Deadly Weapon, as alleged in Count 1, a felony crime prosecutable in a Court of the
United States.

In violation of Title 18, United States Code, Section 924(c)(1)(A)(i), (ii), and (iii).

 

 
STATEMENT OF PROBABLE CAUSE IN SUPPORT
OF A CRIMINAL COMPLAINT

I, Branden S. Williams, a Special Agent with the Federal Bureau of Investigation,

being duly sworn, hereby depose and state as follows:

I.

INTRODUCTION AND AGENT BACKGROUND

. Lama Special Agent (SA) with the Federal Bureau of Investigation (FBI) and have

been so employed since June 2008. I am currently assigned to the FBI Phoenix
Division. Within the Phoenix Division, I have been assigned to work violent crime
violations, and my duties include the investigation of crimes such.as those at issue

in this matter.

. This investigation involves an assault on a federal officer in violation of 18 U.S.C.

§ 111(a)(1) and (b) (Assault ona Federal Officer Using a Dangerous or Deadly
Weapon), and 18 U.S.C. § 924(c)(1)(A) (Discharging a Firearm During and in
Relation to a Crime of Violence) that occurred within the District of Arizona, on
September 15, 2020. As shown below, there is probable cause to believe that
JAMES LEE CARR committed these violations.

_ The facts in this affidavit come from my own investigation, my training and

experience, the investigation of other agents and law enforcement officers working
the case, arid information obtained from witnesses. This affidavit is intended to
show merely that there is sufficient probable cause for the requested arrest warrant
and does not set forth all my knowledge about this matter.

PROBABLE CAUSE

. On Tuesday, September 15, 2020, a federal court security officer (hereinafter,

“Victim 1°), who is a contractor deputized by the United States Marshals Service
while on duty, was working at the Sandra Day O’Connor Federal Courthouse
located at 401 West Washington Street, Phoenix, Arizona. Victim 1 was engaged
in the performance of his official duties as enumerated in 18 U.S.C. § 1114 as an

officer of the United States government.

 

 
5, FBl learned from interviewing Victim 1 that, on the morning of September 15, 2020,
Victim 1 was conducting a security sweep of a UPS truck at the guardhouse on the
north side of the Federal Courthouse prior to allowing the truck entry to the
courthouse facility. Victim 1 heard someone say “hey.” When Victim 1 looked.up,
Victim 1 observed a black male wearing a full-brimmed hat, driving a silver
Cadillac sedan westbound on Washington Street on the north side of the courthouse.
At that point, the driver opened fire with a handgun from the vehicle, firing
approximately three rounds and striking Victim 1 with at least one round on the

| right side of his chest area. Victim 1 was wearing body armor and a uniform
identifying him as a federal court security officer. FBI’s Evidence Recovery Team
later observed two spots on the patked UPS vehicle struck by bullets. Victim 1
retutned fire, shooting approximately eight rounds back at the subject. Following
the return of gunfire, the silver Cadillac sedan continued westbound on Washington
Street, fleeing the scene.

6. FBI obtained surveillance video footage from the exterior cameras at the Federal
Courthouse. Law enforcement reviewed the video footage and was able to observe
a silver Cadillac near the guardhouse of the Federal Courthouse on Washington
Street at approximately 11:31 AM.

7. On September 15, 2020, James Lee Carr (hereafter, “James”) called his brother
Lonnie Carr (hereafter, “Lonnie”). FBI learned the following information from
interviewing Lonnie. James told Lonnie that he shot at a security guard on
Washington Street and 7th Avenue. Lonnie told FBI that, at approximately 11:30
AM, he contacted Buford Carr, James Carr’s son, and Donna Gonzalez, James

Cart’s ex-wife. Lonnie told them James had told him that he shot a security guard

 

 

and was sitting in Verde Park, Lonnie further stated that James indicated he wanted

- to die because he shot the security guard. Lonnie’s statements were later confirmed

 

by Buford and Donna during their interviews with law enforcement.
8, FBI learned the following information from interviews of Buford and Donna. After

receiving the calls from Lonnie, Buford and Donna went to look for James. They

2

 
drove Buford’s silver Volkswagen Passat. Buford and Donna said they arrived at
Verde Patk and observed James sitting in the park. James was wearing a full suit,
dress shoes, and a fedora hat. Next to James was a revolver and a rifle. According
to Buford, as Buford and Donna approached James, James told them, “Tell people
not to fuck with me.” Buford moved the firearms away from James. Donna told
law enforcement that she took the firearms and placed the rifle in the trunk of
Buford’s vehicle, and the handgun under the driver’s side seat cushion of Buford’s
vehicle. According to Buford, James told Buford he snapped and shot a security
guard at 7th Avenue and Washington because the security guard was harassing him.
Buford indicated that James had mental health issues and thought it was out of the
ordinary that James was wearing a full suit.

. At approximately 1:12 PM, Donna contacted 911 and advised that James was at
Verde Park, Officers arrived at Verde Park near 9th Street and Van Buren and took
James into custody. The arresting officer heard James mutter something about
blowing something up. After James was taken into custody, a law enforcement
officer was testing James’ left hand for potential gunshot residue when James stated,

“That’s not the hand I shot with.”

10. Officers observed a silver Cadillac DeVille sedan matching the description of the

vehicle provided by Victim 1 parked at Verde Park. Out of an abundance of caution,
officers secured the Volkswagen Passat and the silver Cadillac sedan, and waited

for bomb technicians to clear the silver Cadillac sedan.

11.FBI checked Arizona Motor Vehicles Division’s database and pulled James’

Arizona driver’s license information. James’ driver’s license information listed
James’ most-current address as 8845 N. 23rd Avenue, Apartment 109, Phoenix,
Arizona. According to Arizona Motor Vehicles Division records, a Cadillac sedan

is registered to James at that residence.

12. After James was taken into custody by law enforcement officers, agents and Task

Force Officers of the FBI Violent Crimes Task Force conducted interviews of

James’ neighbors who provided the following information:

3

 

 
13. According to Barry Morris, who lives in an apartment near the Target Residence, at

approximately 8:00 AM, James visited Barry to borrow cigarettes. Barry told law
enforcement that Barry and James have been friends for approximately eight years.
Barry felt that James appeared to be in a very good mood on the morning of
September 15. At approximately 10:00 AM, Barry went to James’ apartment. At
that time, James appeared to be very angry and agitated. James kept repeating, “I’m
going home today.” Barry thought James meant he was going to kill himself. James
went inside his apartment and shut the door. Shortly thereafter, James came out of
his apartment dressed in a suit and holding a rifle and a revolver. James got in his
silver Cadillac that was parked in front of his apartment and drove away. Barry’s

girlfriend, Lovie Kellie, was with Barry during his encounters with James.

14. Jerrie Olds lives in the apartment above James, and told law enforcement that James

Ii.

is an alcoholic, smokes marijuana, and has mental health issues. Jerrie saw James
leave his apartment at approximately 11:00 AM on September 15.
CONCLUSION

15.Based on the foregoing, your Affiant believes there is probable cause to arrest

///

///

//]

JAMES LEE CARR for the September 15, 2020 incident in which CARR
committed an assault on a federal officer’ in violation of 18 U.S.C. § 111(a)(1) and
(b) (Assault on a Fedetal Officer Using a Dangerous or Deadly Weapon), and 18
U.S.C, § 924(c)(1)(A) (Discharging a Firearm During and in Relation to a Crime of

Violence), all of which occurred within the District of Arizona.

16. At this time, CARR is in law enforcement custody, and your Affiant requests that

this Court authorize a criminal complaint.

 

 
I declare under penalty of perjury under the laws of the United States of America
that the forgoing is true and correct.
| _ Branden S. Uhbiama
BRANDEN §. WILLIAMS

Special Agent
Federal Bureau of Investigation

Sworn to before me telephonically this 15th day of September, 2020. 10:44pm

HONORABLE EILEEN S. WILLETT
United States Magistrate Judge

 

 

 
